DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Claims 8, 11-14, 23, and 25-29 have been allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  The prior art of record and references as cited fail to teach individually or in combination a method as recited in the claims when taken as a whole, comprising: 
a) placing a high intensity focused ultrasound (HIFU) probe including at least one transducer proximate a designated treatment volume of a patient, the designated treatment volume being a macroscopic three-dimensional volume and including at least a portion of an organ, the designated treatment volume being located beneath subcutaneous fat of the patient;
 b) ablating a first portion of the designated treatment volume with energy emanating from the transducer of the HIFU probe using a first set of parameters designed to achieve ablation of the first portion, this step including delivering HIFU via the HIFU probe at a frequency of at least 1 MHz for at least 3 seconds to raise a temperature of the first portion of the designated treatment volume to above 65 °C, the first portion being a three-dimensional volume having a width, a height, and a depth, the first portion being located entirely beneath the subcutaneous fat of the patient such that ultrasound waves pass from the transducer 
 c) delivering a nonablative dose of energy to a second portion of the designated treatment volume with energy emanating from the 
 and d) injecting stem cells into the patient (i) after step b) and before step c), or (ii) after both step b) and step c), 
wherein the application of the nonablative dose of energy to the second portion provokes stem cell homing at the second portion, and 
wherein the provocation of stem cell homing encourages tissue regrowth to close one or more tissue defects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793